THE FOLLOWING ORDER
IS APPROVED AND ENTERED
AS THE ORDER OF THIS COURT:

DATED: August 19, 2019
                                                             Beth E. Hanan
                                                             United States Bankruptcy Judge
---------------------------------------------------------------------------------------------------------
                      IN THE UNITED STATES BANKRUPTCY COURT
                       FOR THE EASTERN DISTRICT OF WISCONSIN

IN RE:                                                )
                                                      )
Harold L. DePew                                        )    CASE NO. 18-28038-beh
                                                      )     CHAPTER 13
                                                      )
         DEBTOR                                       )
                       ORDER CONDITIONING THE AUTOMATIC STAY

         In said District, on the 16th of July 2019, upon the Motion of U.S. Bank Trust National
Association, as Trustee of the Cabana Series III Trust, to Modify the Automatic Stay, due notice
having been served upon all parties in interest; the movant and the debtor(s) in agreement with
the below terms and the Court having jurisdiction and being fully advised in the premises;


         IT IS HEREBY ORDERED that the Automatic Stay shall remain in effect conditioned
upon the following:


    1. That in the event that the debtor becomes delinquent in his post-petition mortgage
payments during the six month period beginning with the August 01, 2019 payment, delinquent
being defined as having not been received by movant before the sixteenth (16th) day after which
such payment is due, U.S. Bank Trust National Association, as Trustee of the Cabana Series III
Trust may file and serve on the court, the debtor, debtor's counsel, and the Trustee an Affidavit
of Default and a proposed Order Modifying the Automatic Stay for the court’s signature. Upon
entry of such Order, the Automatic Stay in this case shall be modified for U.S. Bank Trust
National Association, as Trustee of the Cabana Series III Trust to proceed against




                 Case 18-28038-beh             Doc 57       Filed 08/19/19          Page 1 of 2
debtor with foreclosure of the subject property, pursuant to Wisconsin law, without further order
of the Court or proceeding being necessary, and thereafter commence any action necessary to
obtain possession of the premises known as 916 William St., Walworth, WI 53184. Monthly
payments are to be sent to creditor’s Payment Processing Center at BSI Financial Services, 314
S. Franklin St. PO Box 517, Titusville, PA 16354.

   2. At the termination of the six-month period, movant may renew its Motion by letter
notice to the Court, the debtor, and debtor’s attorney, should payments not be received by
movant before the sixteenth (16th) day after which such payment is due.


   3. Regular on-going installment payments will commence August 01, 2019 in the amount of
$1,134.32.


   4. In order to cure the remaining post petition arrearage alleged in the Motion, U.S. Bank
Trust National Association, as Trustee of the Cabana Series III Trust is granted leave to file a
supplemental Proof of Claim in the amount of $13,709.15, consisting of four payments from
October 01, 2018 to July 01, 2019 at $1,405.57 each, attorney’s fees of $850.00, and costs of
$181.00 less suspense in the amount of $1,377.55. The debtor further agrees to modify the plan,
if necessary, to accommodate payment of the supplemental claim.




                                        #####




               Case 18-28038-beh        Doc 57     Filed 08/19/19       Page 2 of 2
